Citation Nr: 1307887	
Decision Date: 03/08/13    Archive Date: 03/11/13

DOCKET NO.  09-35 705	)	DATE
                                                                    )		
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a compensable disability rating for a bilateral hearing loss disability.

2.  Entitlement to a separate, compensable disability rating for a right leg disability.

3.  Entitlement to an evaluation in excess of 10 percent for service-connected arthritis of the lumbar spine.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to November 1994.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a September 2008 decision of the RO that, in pertinent part, denied a compensable disability rating for a service-connected bilateral hearing loss disability, denied service connection for a right leg condition, and assigned a 10 percent evaluation, effective January 24, 2008, for service-connected arthritis of the lumbar spine. 

Consistent with the Veteran's assertions and the record, the Board has recharacterized the appeal as encompassing the issues on the title page.

The Board issued a remand in September 2012 in order to afford the Veteran a hearing.  The Veteran presented testimony at a videoconference hearing at the Atlanta, Georgia, RO before the undersigned in January 2013.  A transcript of that proceeding has been associated with the claims file. 

The record reflects that the Veteran submitted additional evidence to the Board in conjunction with this case accompanied by a waiver of initial review of this evidence by the agency of original jurisdiction (AOJ) in accord with 38 C.F.R. § 20.1304.  Additionally, as these issues are being remanded for further development, the AOJ will also have an opportunity to consider these documents.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.



REMAND

Upon review of the claims file, the Board finds that additional development is necessary prior to the adjudication of the claims on appeal.

Specifically, upon questioning at the January 2013 hearing, the Veteran asserted that his hearing loss has worsened since he last underwent a VA audiological examination. 

The United States Court of Appeals for Veterans Claims (Court) has held that a Veteran is entitled to a new VA examination where there is evidence, including his statements, that the disability has worsened since the last examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Court has also held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  As such, the Veteran's claim for entitlement to a compensable disability rating for bilateral hearing loss must be remanded in order to afford the Veteran a VA examination to determine the current severity of this disability.

Further, the Board notes that the Veteran's VA treatment records contain an audiology consultation record dated April 22, 2008.  This consultation record reflects that pure tone air and bone conduction test results revealed normal to severe degree high-frequency sensorineural hearing loss in the right ear and normal to moderate/severe degree high-frequency sensorineural hearing loss in the left ear.  The precise pure tone threshold audiometry values were not provided in this consultation record.  As such, upon remand, the pure tone threshold audiometry values for each ear and any available speech recognition scores from this consultation should be obtained.  

With regard to the Veteran's claim for entitlement to a separate, compensable disability rating for an associated right leg disability, the Board notes that the Veteran is service connected for arthritis of the lumbar spine.  According to Note (1) of the General Rating Formula for Disease and Injuries of the Spine, any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, must be evaluated separately under the appropriate diagnostic code.

In this case, the Veteran underwent a VA examination for his lumbar spine disability in September 2008.  At this examination, the Veteran reported lower back pain, which goes down to the right leg through to his knee or his calf and which worsens at night and wake him up.  It was noted that he was treated by an acupuncturist.  The Veteran was noted as having a 5/5 strength with regard to the bilateral lower extremities, a smooth and coordinated gait, and a negative bilateral straight leg test.  Superficial touch sensation was intact bilaterally.  Upon examination of the lower extremities, the Veteran was noted as being normal bilaterally to vibration, pain, light touch, and position sense.  The Veteran was diagnosed with no clinical evidence of radiculopathy.

At the January 2013 hearing, the Veteran asserted that there are some mornings where he has a hard time getting out of bed and he has to get up on his hands and knees first before he can stand up.  He reported that this does not happen every morning but it appears to be happening "more and more."  The Veteran asserted that it is also impossible for him to get up off a couch without first getting on his hands and knees.  He also contended that the pain in his leg is so severe that it will wake him up at night and that he has lost his balance when he is walking due to his right leg.  Further, he has contended that his pain is so severe that it has prevented him from going to work on occasion. 

In this case, the Board notes that the Veteran has not specifically asserted that his right leg condition has worsened since he was last examined in September 2008.  However, as it was specifically noted at the September 2008 VA examination that there was no clinical evidence of radiculopathy at that time, the Veteran now appears to be asserting that his pain is so severe that he has difficulty standing up and is prevented from going to work on occasion, he has asserted that his difficulty getting out of bed in the morning has increased in frequency, and over 4 years have passed since he was last examined, the Board finds that the Veteran's claim for entitlement to a separate, compensable disability rating for a right leg disability must be remanded in order to afford the Veteran a VA examination to determine the current severity of this claimed disability.

Furthermore, upon remand, the RO/AMC should take this opportunity to obtain any VA treatment records that have not yet been associated with the claims file.

Additionally, the Board notes the Veteran was assigned a 10 percent rating, effective January 24, 2008, for service-connected arthritis of the lumbar spine, in a September 2008 rating decision.  The Veteran indicated in a March 2009 statement that he was requesting a Decision Review Officer (DRO) for his hearing and back and right leg problems.  As this statement was received within 1 year of the January 2008 rating decision, the Board will consider this statement as a notice of disagreement (NOD) with the January 2008 rating decision with regard to the rating assigned to the Veteran's service-connected arthritis of the lumbar spine.  The Veteran has not been afforded a statement of the case (SOC) addressing this issue.  Therefore, the claim must now be remanded to allow the RO to provide the Veteran with an appropriate SOC on this issue.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  The issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with a SOC as to the issue of entitlement to an evaluation in excess of 10 percent for service-connected arthritis of the lumbar spine.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  If a timely substantive appeal is not filed, the claim should not be certified to the Board.
2. Obtain the pure tone threshold audiometry values for each ear from 1000 to 4000 Hertz from the Veteran's April 22, 2008, VA audiological consultation.  

3. Obtain any and all pertinent VA treatment records that have not yet been associated with the claims file.

4. Provide the Veteran with a VA examination in order to determine the current severity of his service-connected bilateral hearing loss.  The claims folder must be made available to the examiner and pertinent documents therein should be reviewed by the examiner.  All necessary tests and studies, to include audiometric testing, should be accomplished, and all clinical findings should be reported in detail.  Speech recognition scores should be recorded using the Maryland CNC test.  The examiner should discuss how the Veteran's hearing loss affects occupational functioning and daily activities.  The examiner should provide a detailed rationale for any opinions.   

5. Provide the Veteran with a VA examination in order to determine the current severity of his claimed associated right leg disability.  The claims folder must be made available to the examiner and pertinent documents therein should be reviewed by the examiner.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail, to specifically include all neurological findings.  The examiner should specifically indicate whether the Veteran has a neurological abnormality affecting the right lower extremity that is associated with the service-connected lumbar spine disability.  If so, information concerning the severity of the abnormality should be provided.  The examiner should provide a detailed rationale for any opinions.   

6. Then, the RO/AMC should ensure the examination reports are adequate and readjudicate the claims.  In particular, the RO should review all the evidence that was submitted since the SOC.  If the benefits sought remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2012).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

